DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The Applicant’s submission filed on 3/15/2022 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitations are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 79-81, 84, and 97 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2005/0203439 (Heske), in view of WO 2007/021903 (Thompson)(previously cited).
The applied reference, Thompson, has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 2146 et seq. 
Heske teaches an undivided cylindrical hollow stylet (the biopsy needle 2 of Heske) having a stylet lumen, a proximal portion having a stylet proximal end, a distal end portion, a longitudinal axis, and a stylet wall having a uniform wall thickness, the stylet lumen having a circular cross-section, the stylet lumen formed by the stylet wall, the stylet proximal end and the distal end portion being disposed on the longitudinal axis; a longitudinal recess (the sample removal chamber 71 of Heske) forming a sample chamber and positioned adjacent to the distal end portion of the undivided cylindrical hollow stylet; and a longitudinal insert (the stopper 79 of Heske) having a longitudinal length and a distal terminal end.  Thompson teaches an alternative stopper in the form of the bulkhead 14A of Thompson (paragraph 0072 of Thompson).  It would have been obvious to one of ordinary skill in the art at the time of invention to use the bulkhead 14A of Thompson as the stopper 79 of Heske since it is a simple substitution of one known element for another to obtain predictable results.
With respect to claim 79, the combination teaches or suggests a biopsy device comprising:
an undivided cylindrical hollow stylet (the biopsy needle 2 of Heske) having a stylet lumen, a proximal portion having a stylet proximal end, a distal end portion, a longitudinal axis, and a stylet wall having a uniform wall thickness, the stylet lumen having a circular cross-section, the stylet lumen formed by the stylet wall, the stylet proximal end and the distal end portion being disposed on the longitudinal axis;
a longitudinal recess (the sample removal chamber 71 of Heske) forming a sample chamber and positioned adjacent to the distal end portion of the undivided cylindrical hollow stylet; and 
a longitudinal insert (the bulkhead 14A of Thompson used in place of the stopper 79 of Heske) having a longitudinal length, a distal terminal end, and an elongate channel, 
the longitudinal insert positioned within the stylet lumen of the undivided cylindrical hollow stylet with the distal terminal end being proximal to the longitudinal recess (see the location of the stopper 79 of Heske in FIGS. 11b-11d of Heske where the bulkhead 14A of Thompson would be located),
the longitudinal insert being immovably connected to the undivided cylindrical hollow stylet (paragraph 0081 of Heske in which the fixing means of the stopper 79 of Heske would be the fixing means for the bulkhead 14A of Thompson),
the elongate channel configured to maintain a fluid passageway through the undivided cylindrical hollow stylet from the stylet proximal end to the longitudinal recess (the lumen of the bulkhead 14A of Thompson is so configured), 
wherein the stylet lumen is configured to extend from the stylet proximal end to the longitudinal recess (the lumen of the biopsy needle 2 of Heske is so configured).
With respect to claim 80, the combination teaches or suggests the undivided cylindrical hollow stylet (the biopsy needle 2 of Heske) having a stylet distal end and a working length, wherein the proximal portion is configured to be supported by a mounting member (FIG. 3 of Heske), the working length extends distally from the mounting member to the stylet distal end, the longitudinal insert (the bulkhead 14A of Thompson used in place of the stopper 79 of Heske) is affixed inside the stylet along the working length (paragraph 0081 of Heske in which the fixing means of the stopper 79 of Heske would be the fixing means for the bulkhead 14A of Thompson at the location of the stopper 79 of Heske in FIGS. 11b-11d of Heske where the bulkhead 14A of Thompson would be located).
With respect to claim 81, the combination teaches or suggests that the elongate channel has no single open area adjacent to the longitudinal recess greater than 0.0025 in. equivalent diameter (the bulkhead 14A of Thompson has no single open area).
With respect to claim 84, the combination teaches or suggests that the longitudinal insert has a non-circular cross-sectional shape portion configured to effect the fluid passageway across the longitudinal insert (the bulkhead 14A of Thompson is annular).
With respect to claim 97, the combination teaches or suggests a biopsy device comprising:
a unitary, cylindrical hollow stylet (the biopsy needle 2 of Heske) having a stylet lumen, a proximal end, a distal end, a longitudinal axis, and a uniform wall thickness, the proximal end and the distal end being disposed on the longitudinal axis;
a longitudinal recess (the sample removal chamber 71 of Heske) forming a sample chamber and positioned adjacent to the distal end of the unitary, cylindrical hollow stylet; and
a longitudinal reinforcement insert (the bulkhead 14A of Thompson used in place of the stopper 79 of Heske) having a longitudinal length, a distal terminal end, a proximal terminal end, and a tubular lumen extending from the distal terminal end to the proximal terminal end, 
the longitudinal reinforcement insert positioned within the stylet lumen with the distal terminal end proximal to the longitudinal recess (see the location of the stopper 79 of Heske in FIGS. 11b-11d of Heske where the bulkhead 14A of Thompson would be located),
the longitudinal reinforcement insert being immovably connected to the unitary, cylindrical hollow stylet (paragraph 0081 of Heske in which the fixing means of the stopper 79 of Heske would be the fixing means for the bulkhead 14A of Thompson), 
the tubular lumen configured to maintain a fluid passageway through the unitary, cylindrical hollow stylet from the proximal end to the longitudinal recess (the lumen of the bulkhead 14A of Thompson is so configured).

Claims 85-87 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heske, in view of Thompson, and further in view of U.S. Patent No. 4,577,629 (Martinez) (previously cited).
Heske teaches a sample removal chamber 71.  Martinez teaches an opening to a sampling cavity (the port 90 of FIG. 4 of Martinez).  It would have been obvious to one of ordinary skill in the art at the time of invention to use the opening to the sampling cavity of Martinez as the sample removal chamber of Heske since (1) it is a simple substitution of one known element for another to obtain predictable results and/or (2) provides surfaces for cutting.
With respect to claim 85, the combination teaches or suggests that the longitudinal recess is a longitudinal opening in the stylet wall, the longitudinal opening having longitudinally oriented cutting edges on lateral sides of the longitudinal opening (the port 90 of FIG. 4 of Martinez).
With respect to claim 86, the combination teaches or suggests that the longitudinally oriented cutting edges extend parallel to the longitudinal axis on the lateral sides of the longitudinal recess (the port 90 of FIG. 4 of Martinez).
With respect to claim 87, the combination teaches or suggests that a distance between the longitudinally oriented cutting edges is less than an outer diameter of the undivided cylindrical hollow stylet (the port 90 of FIG. 4 of Martinez).

Claims 79-81, 84, and 97 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2005/0080355 (Mark)(previously cited), in view of Heske.
Mark teaches a cylindrical hollow stylet (the inner member 100 of Mark) having a proximal portion and a distal end portion. Mark also teaches that such structures have a uniform wall thickness (the element 110’ of FIG. 11 of Mark).  It would have been obvious to one of ordinary skill in the art at the time of invention to use a uniform wall thickness for the stylet since a thickness structure is required and Mark teaches one such thickness structure and/or it is a simple substitution of one known element for another to obtain predictable results.
Mark teaches a longitudinal insert having a longitudinal length, a distal terminal end, and an elongate channel (the filter member 180 of Mark).  Though Mark does not show the filter member 180 moving relative to the inner member 100 of Mark, Heske teaches that such components are affixed to each other by adhesives or welds (paragraph 0081 of Heske). It would have been obvious to one of ordinary skill in the art at the time of invention to use adhesives or welds to affix the filter member 180 of Mark to the inner member 100 of Mark since it provides for a more stable construction. 
With respect to claim 79, the combination teaches or suggests a biopsy device comprising:
an undivided cylindrical hollow stylet (the inner member 100 of Mark with the uniform wall thickness) having a stylet lumen, a proximal portion having a stylet proximal end, a distal end portion, a longitudinal axis, and a stylet wall having a uniform wall thickness, the stylet lumen having a circular cross-section, the stylet lumen formed by the stylet wall, the stylet proximal end and the distal end portion being disposed on the longitudinal axis;
a longitudinal recess (the sampling cavity 155 of Mark) forming a sample chamber and positioned adjacent to the distal end portion of the undivided cylindrical hollow stylet; and
a longitudinal insert (the filter member 180 of Mark) having a longitudinal length, a distal terminal end, and an elongate channel (the filter 180 of Mark allows exchange of air (fluid) and not tissue; air is a fluid; the filter is porous, which means it has pores that permit the passage of air/fluid through the filter; such pores are considered to be channels that permit the air/fluid from going from one side of the filter to the other; the pore width is smaller than its length through the filter, thus making them elongate channels), 
the longitudinal insert positioned within the stylet lumen of the undivided cylindrical hollow stylet with the distal terminal end being proximal to the longitudinal recess (see the filter member 180 in the inner member 100 in FIG. 7 of Mark), 
the longitudinal insert being immovably connected to the undivided cylindrical hollow stylet (see the filter member 180 is affixed by glue or welds in the inner member 100 in FIG. 7 of Mark), 
the elongate channel configured to maintain a fluid passageway through the undivided cylindrical hollow stylet from the stylet proximal end to the longitudinal recess (paragraph 0038 of Mark); 
wherein the stylet lumen is configured to extend from the stylet proximal end to the longitudinal recess (the inner member 100 of Mark is so configured).
With respect to claim 80, the combination teaches or suggests the undivided cylindrical hollow stylet having a stylet distal end and a working length, wherein the proximal portion is configured to be supported by a mounting member (the hub 80 of Mark), the working length extends distally from the mounting member to the stylet distal end, the longitudinal insert is affixed inside the stylet along the working length (see the filter member 180 is affixed by glue or welds in the inner member 100 in FIG. 7 of Mark that extends out from the hub 80).
With respect to claim 81, paragraph 0038 of Mark suggests an optimization of the channel (pore) size so as to meet the conditions of the exchange of air but not body tissue.  As such, the channel (pore) size is a results-effective variable that would have been optimized through routine experimentation based on the conditions of the exchange of air but not body tissue.  It would have been obvious to one of ordinary skill in the art at the time of invention to select the channel (pore) size so as to obtain the desired conditions of the exchange of air but not body tissue. Thus, the feature of the elongate channel has no single open area adjacent to the longitudinal recess greater than 0.0025 in. equivalent diameter would have been obvious. 
With respect to claim 84, the combination teaches or suggests that the longitudinal insert has a non-circular cross-sectional shape portion configured to effect the fluid passageway across the longitudinal insert (the porous nature of the filter member 180 makes it have a noncircular cross-sectional shape portion).
With respect to claim 97, the combination teaches or suggests a biopsy device comprising:
a unitary, cylindrical hollow stylet (the inner member 100 of Mark with the uniform wall thickness) having a stylet lumen, a proximal end, a distal end, a longitudinal axis, and a uniform wall thickness, the proximal end and the distal end being disposed on the longitudinal axis;
a longitudinal recess (the sampling cavity 155 of Mark) forming a sample chamber and positioned adjacent to the distal end of the unitary, cylindrical hollow stylet; and
a longitudinal reinforcement insert (the filter member 180 of Mark) having a longitudinal length, a distal terminal end, a proximal terminal end, and a tubular lumen extending from the distal terminal end to the proximal terminal end (the filter 180 of Mark allows exchange of air (fluid) and not tissue; air is a fluid; the filter is porous, which means it has pores that permit the passage of air/fluid through the filter; such pores are considered to be tubular lumens that permit the air/fluid from going from one side of the filter to the other), 
the longitudinal reinforcement insert positioned within the stylet lumen with the distal terminal end proximal to the longitudinal recess (see the filter member 180 in the inner member 100 in FIG. 7 of Mark), 
the longitudinal reinforcement insert being immovably connected to the unitary, cylindrical hollow stylet (see the filter member 180 is affixed by glue or welds in the inner member 100 in FIG. 7 of Mark), 
the tubular lumen configured to maintain a fluid passageway through the unitary, cylindrical hollow stylet from the proximal end to the longitudinal recess (paragraph 0038 of Mark).

Claims 85-87 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mark, in view of Heske, and further in view of Martinez.
Mark teaches a sampling cavity.  Martinez teaches an opening to a sampling cavity (the port 90 of FIG. 4 of Martinez).  It would have been obvious to one of ordinary skill in the art at the time of invention to use the opening to the sampling cavity of Martinez as the opening in Mark since (1) it is a simple substitution of one known element for another to obtain predictable results and/or (2) provides surfaces for cutting.
With respect to claim 85, the combination teaches or suggests the longitudinal recess is a longitudinal opening in the stylet wall, the longitudinal opening having longitudinally oriented cutting edges on lateral sides of the longitudinal opening (the port 90 of FIG. 4 of Martinez).
With respect to claim 86, the combination teaches or suggests that the longitudinally oriented cutting edges extend parallel to the longitudinal axis on the lateral sides of the longitudinal recess (the port 90 of FIG. 4 of Martinez).
With respect to claim 87, the combination teaches or suggests that a distance between the longitudinally oriented cutting edges is less than an outer diameter of the undivided cylindrical hollow stylet (the port 90 of FIG. 4 of Martinez).

Allowable Subject Matter
Claims 88 and 90-96 are allowed. 
Claims 82-83 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance.  
With respect to claim 82, the prior art does not teach or suggest “a mounting member that supports the proximal portion of the undivided cylindrical hollow stylet at at least three discontinuous spaced support points; and the longitudinal insert having a continuous extent portion along the longitudinal length that coincides with each of the at least three discontinuous spaced support points, such that the longitudinal insert and the undivided cylindrical hollow stylet resist bending” along with the other features of claim 82.
Claim 83 is allowable over the prior art by virtue of its dependence from claim 82.
With respect to claim 88, the prior art does not teach or suggest “a mounting structure configured to define at least three discontinuous longitudinally spaced support points…a longitudinal insert configured to reinforce the proximal portion of the hollow stylet at the at least three discontinuous longitudinally spaced support points of the mounting structure, the longitudinal insert having a longitudinal length, a distal terminal end, and an elongate channel, the longitudinal insert positioned within the cylindrical hollow stylet with the distal terminal end proximal to the longitudinal recess” along with the other features of claim 88.
Claims 89-96 are allowable over the prior art by virtue of their dependence from claim 88.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
The Applicant’s arguments filed 3/15/2022 have been fully considered.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
In view of the claim amendments filed on 3/15/2022, the previous claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn.
Prior art rejection based on Thompson
The Applicant’s arguments with respect to the rejections based on Thompson have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In particular, there are new grounds of claim rejections.
Prior art rejection based on Mark
The Applicant asserts:

    PNG
    media_image1.png
    399
    745
    media_image1.png
    Greyscale

This argument is not persuasive. The inner member 100 is considered to be undivided since the opening 120 and the vent aperture 156 does not “separate [the inner member 100] into parts” or “separate or part [the inner member 100] from something else” or cut the inner member 100 off from something else (see the accompanying definition of “divide” from dictionary.com).  Also, for example, the presence of the “longitudinal recess” of claim 79 does not make the cylindrical hollow stylet of claim 79 divided.  By the same token, the presences of the sampling cavity 155, the opening 120, and the vent aperture 156 do not make the inner member 100 divided.  
The Applicant asserts:

    PNG
    media_image2.png
    277
    741
    media_image2.png
    Greyscale

This argument is not persuasive since there is a new ground of rejection.  Though Mark does not show the filter member 180 moving relative to the inner member 100 of Mark, Heske teaches that such components are affixed to each other by adhesives or welds (paragraph 0081 of Heske). It would have been obvious to one of ordinary skill in the art at the time of invention to use adhesives or welds to affix the filter member 180 of Mark to the inner member 100 of Mark since it provides for a more stable construction. 
The Applicant asserts:

    PNG
    media_image3.png
    205
    749
    media_image3.png
    Greyscale

This argument is not persuasive because (1) air is a fluid, (2) the filter is porous, which means it has pores that permit the passage of air/fluid through the filter, (3) such pores are considered to be channels that permit the air/fluid from going from one side of the filter to the other, and (4) the pore width is smaller than its length through the filter, thus making them elongate channels. Thus, the filter 180 does have elongate channels configured to maintain a fluid passageway through the cylindrical hollow stylet from the stylet proximal end to the longitudinal recess.  
For these reasons, the rejection of claim 79 is proper.
The rejection of claims 80-81 and 84 are proper because the rejection of claim 79 is proper and the combination teaches the features of these claims.
With respect to claim 97, the Applicant asserts:

    PNG
    media_image4.png
    139
    758
    media_image4.png
    Greyscale

This argument is not persuasive. The inner member 100 is considered to be unitary since the opening 120 and the vent aperture 156 does not create any divisibility with the character of the inner member 100 (see the accompanying definition of “unitary” from dictionary.com).  Also, for example, the presence of “longitudinal recess” of claim 97 does not make the cylindrical hollow stylet of claim 79 non-unitary.  By the same token, the presences of the sampling cavity 155, the opening 120, and the vent aperture 156 do not make the inner member 100 non-unitary.  
The Applicant asserts:

    PNG
    media_image5.png
    369
    748
    media_image5.png
    Greyscale

This argument is not persuasive because (1) the filter is porous, which means it has pores that permit the passage of air/fluid through the filter, (3) such pores are considered to be lumens that permit the air/fluid from going from one side of the filter to the other, and (4) the pores are also considered tubular to the extent that they are hollows used for conveying gases (see definition 1 of the previously-submitted definition of “tube” from dictionary.com). Thus, the filter 180 does have tubular lumens configured to maintain a fluid passageway through the cylindrical hollow stylet from the proximal end to the longitudinal recess.  For these reasons, the rejection of claim 97 is proper.
Prior art rejection based on Mark and Martinez
The rejection of claims 85-87 are proper because the combination of Mark and Heske does not have the deficiencies alleged by the Applicant and the combination of Mark, Heske, and Martinez teaches or suggests all the features of claims 85-87.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW KREMER/Primary Examiner, Art Unit 3791